PER CURIAM.
The State’s motion to dismiss this appeal seeking review of an adverse order denying appellant’s motion to vacate judgment and sentence is granted inasmuch as the notice of appeal was not timely filed by the public defender, who was appointed by the court below to represent appellant in this cause.
However, appellant’s petition for writ of habeas corpus seeking full appellate review of the order denying his motion to vacate in the manner set forth by the Florida Supreme Court’s decisions in Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967), is granted on authority of Burke v. State, 160 So.2d 523 (Fla.App.1964), and Cappetta v. Wainwright, 203 So.2d 609 (Fla.1967).
The record of the proceedings below having already been filed in connection with the attempted appeal, the same will serve as the record in this court for the purpose of affording appellant a full appellate review of the order entered in the trial court. Appellant having already filed his brief, all that remains to be done in order for the court to consider this matter on its merits is the filing of the appellee’s brief, which shall be filed within twenty days from date of this order.
SPECTOR, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.